Citation Nr: 1734522	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-23 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, claimed as a chronic condition with decreased stamina and endurance, and bilateral leg pain.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as major depressive disorder and sleep issues.

3.  Entitlement to an evaluation in excess of 10 percent for cervical strain.

4. Whether the reduction in evaluation from 20 percent to 10 percent for thoracic strain, effective April 1, 2013, was proper.

5.  Entitlement to an evaluation in excess of 20 percent for thoracic strain prior to April 1, 2013, and in excess of 10 percent thereafter.

6.  Entitlement to a finding of total disability based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 2009 to March 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012 and January 2013 rating decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA). 

In the February 2012 rating decision, VA proposed to decrease the evaluation for thoracic strain from 20 percent to 10 percent; denied an increased evaluation for cervical strain; reopened a previously denied claim of service connection for fibromyalgia, claimed as decreased stamina and endurance, and denied the underlying claim on the merits; and denied entitlement to TDIU.

The January 2013 decision implemented the proposed reduction in evaluation for the thoracic strain, and denied service connection for major depressive disorder.

When these matters were previously before the Board in November 2015, the Board confirmed reopening of the claim of service connection for fibromyalgia, and also recharacterized the claim of service connection for major depressive disorder as one for an acquired psychiatric disorder, to fully encompass all competing diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Additionally, the Board found that the issue of service connection for a headache disorder was raised by the record in the July 2013 VA Form 9, Appeal to Board of Veterans' Appeals, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board did not have jurisdiction over it, and it was referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  It does not appear from review of the record that the AOJ has yet taken any action on this matter, and the issue is therefore again referred to the AOJ.

Additionally, the Veteran has recently filed a claim for assistance in the purchase of an automobile or adaptive equipment; as the AOJ has not yet had the opportunity to take action on that claim, it, too, lies outside the Board's jurisdiction.

The issues of propriety of the reduction in rating for thoracic strain, entitlement to increased evaluation for thoracic strain, evaluation of a cervical strain, service connection for a psychiatric disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Currently diagnosed fibromyalgia was not first manifested during active duty service, and is not otherwise shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection of fibromyalgia are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Neither condition adjudicated herein is a listed chronic condition; fibromyalgia is a musculoskeletal, not neurological condition, and the Veteran is not diagnosed with a psychosis.

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Fibromyalgia

The Veteran alleges that her currently diagnosed fibromyalgia was triggered in or soon after service due to the stress of her military experience.

The Veteran served on active duty for approximately three months.  Service treatment records show that at examination for entry onto duty, neither fibromyalgia or any complaints or findings consistent with such diagnosis were noted; the Veteran specifically denied any kind of musculoskeletal problems.  During service, the Veteran complained of pain and soreness in her thoracic and cervical spines, possibly related to a pulled muscle, which interfered with her ability to participate in activities, training, and calisthenics.  She did not make specific complaints regarding other areas, but did state in March 2009 that she wished to have her legs assessed for "pain;" examination showed normal legs.  Medications were prescribed as muscle relaxers and anti-inflammatories, including flexeril, toradol, naproxen, and valium.  Myofascial strain was diagnosed.  The Veteran was discharged due to her poor tolerance for physical activity; she "lacks the physical stamina or endurance to meet the physical demands of military life."

Immediately following service, the Veteran complained of neck, back, and leg pains, as well as decreased stamina and endurance; her claim of service connection for such was received in April 2009.  Private treatment records that same month show complaints of upper back/thoracic spine and neck pain.  She made no complaints related to the extremities or to fatigue symptoms generally. She was referred for physical therapy in May 2009, for neck and back pain "due to posture" from scoliosis.  On evaluation, the Veteran complained of muscle tenderness with palpation in the upper back and shoulders, but no systemic condition was diagnosed.  Complaints were instead referable to the upper back and neck disabilities, which are currently service-connected; a July 2009 VA examiner opined that these conditions were caused by aggravation of scoliosis.  Fibromyalgia was not diagnosed.

At an August 2011 VA psychiatric examination, the Veteran reported that she began having symptoms now associated with fibromyalgia, such as pain and sleep difficulty, since February 2010. 

Fibromyalgia was first diagnosed in October 2010 by a private physician; for several months the Veteran had complained of and was treated for neck and low back pain.  She began to report pain bilaterally in the legs, with feelings of heaviness and weakness.  She also reported right arm pain and trouble sleeping.  The Veteran reported that her symptoms had begun during service and had prevented her from completing basic training.

At a June 2011 VA contract examination, the Veteran reported that she had aches and pains beginning in service in 2009.  She described unexplained fatigue, headaches, sleep disturbances, anxiety, depression, Raynaud's -like symptoms, paresthesia, and stiffness in her neck and low back.  Pain was widespread in the neck, low back, and lower extremities, but she denied joint pain, weakness, and gastrointestinal problems.  Changes in temperature exacerbated the condition, and rest and medication helped with relief.  Posture and gait were normal.  Several bilateral tender points were identified on examination.  Neurological examination was normal.  The examiner opined after reviewing the Veteran's full record that there was no documented diagnosis of fibromyalgia in service, and he could therefore not state the condition was present during service.

As this opinion fails to consider the competent and credible lay statements regarding symptoms in service, and relies upon the absence of documentary evidence, it is inadequate, and lacks any probative value.

The Veteran has since repeated her allegations that she experienced pain and soreness she believes were the first manifestations of fibromyalgia in service.  In support of her claim, she has submitted statements from friends and family indicating they had observed pain behaviors or heard her complain of them since she had left service.  

A new VA examination was afforded the Veteran in April 2017.  The Veteran reported that generalized pain started sometime in 2009.  She also complained of weakness of her legs, and numbness of the hands and feet.  Depression and migraine headaches were also present; these were attributed to fibromyalgia.  Cold and stress increased symptoms.  Multiple trigger points were noted.  The examiner opined that it was "much" less likely than not fibromyalgia was related to service.  She reasoned that service records showed no treatment for anything consistent with fibromyalgia, and the condition was not diagnosed until 1.5 years after separation.  In-service neck and back complaints were accounted for my separate service-connected diagnoses, and reports of general soreness were consistent with the physical demands of basic training.  The examiner's opinion is clearly stated and reasoned based on an accurate and complete review of the relevant evidence of record, to include the Veteran's law statements; it is adequate for adjudication purposes.

The Board finds that service connection for fibromyalgia is not warranted.  The sole adequate examination and opinion of record is negative regarding a nexus between service and currently diagnosed fibromyalgia.  Service treatment records include no findings related to fibromyalgia or consistent with its onset on active duty.  Although the Veteran now reports extremity symptoms during and immediately after service, contemporaneous records show that such actually arose some months after separation.  The single reference to checking her legs in service, without abnormal findings, is insufficient to balance or counter the medical finding that in-service complaints were not fibromyalgia.  Further, the finding that soreness and fatigue generally were consistent with physical unpreparedness, and not a diagnosed condition, is consistent with indications in private treatment records that there was an asymptomatic period for some few months immediately after separation in March 2009 before the problems later identified as fibromyalgia arose and began to progress.

The Board recognizes that the Veteran sincerely believes that fibromyalgia is related to the neck and back problems she experienced in service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, diagnosis of fibromyalgia falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). She can certainly report and describe symptoms, but medical expertise is required to associate such with a diagnosis.  Here, doctors determined that the symptoms experienced in service were related to scoliosis, and fibromyalgia did not have its onset until later, and such is supported with sound reasoning and reference to the evidence of record.

The weight of the evidence is against the claim; there is no doubt to be resolved.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  Service connection for fibromyalgia is not warranted. 


ORDER

Service connection for fibromyalgia, claimed as a chronic condition with decreased stamina and endurance, and bilateral leg pain, is denied.


REMAND

Remand is required with regard to the remaining claims.

Acquired Psychiatric Disorder

Although the Veteran's primary allegation has been that her current psychiatric problems are secondary to fibromyalgia, at the recent March 2017 VA examination she raised the question of whether her current diagnosis is due to a reported incident of sexual harassment in service.  While the examiner indicated that there was no event in service that would cause a mental health disorder, such opinion was formed without affording the Veteran the opportunity to fully explain and support her allegation of harassment.  Remand is required for compliance with VA's duty to assist in conjunction with claims of military sexual trauma.  

Moreover, a nexus opinion is required.  Multiple examiners have opined regarding the role of fibromyalgia in the Veteran's psychiatric complaints.  They have repeatedly discussed her pain and functional limitations.  Some part of those complaints and limitations are due, however, to service connected spine disabilities.  VA is obligated to determine if the service-connected problems have played any causative role in a mental disorder.


Cervical Strain

At the most recent VA spine examination, a marked worsening of the range of motion of the cervical spine was noted.  The examiner also commented that she "did not appear to give a fair effort."  Further, in light of VA treatment records showing interference with some planes of motion due to fibromyalgia, it is unclear as to the current severity of the service-connected cervical spine disability.  Remand is required for a VA examination to obtain updated findings.  

Thoracic Strain

In November 2015, the Board remanded the question of the propriety of reduction of the evaluation for a thoracic spine disability to the AOJ for issuance of a Statement of the Case (SOC).  A Notice of Disagreement (NOD) had been filed, but the matter was not further addressed.  Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ complied with the mandated action, and issued an SOC in February 2017; that same month, the Veteran filed a timely substantive appeal, perfecting the issue.  At that time he also requested a hearing before the Board, to be held via videoconference from the RO.  Because the Board may not proceed with an adjudication of the Veteran's claim without affording her an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  Videoconference hearings are scheduled by the RO.

Moreover, as the Board noted in November 2015, the question of proper evaluation of the service-connected thoracic spine before and after April 1, 2013, the effective date of the reduction, is inextricably intertwined with the question of whether that reduction was proper.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  The Board must again defer action on the evaluation question pending resolution of the related appeal.


TDIU

Similarly, as entitlement to TDU is dependent upon consideration of the impact of all service-connected disabilities on a Veteran's ability to secure and follow substantially gainful employment, consideration of the issue on appeal must be deferred until open questions of service connection and evaluation are settled.  Harris v. Derwinski, 1 Vet. App. 180 (1991)

Accordingly, the case is REMANDED for the following actions:

1. Contact the appellant and provide her fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information about military sexual trauma, and she must be asked for specifics regarding her allegations of harassment in service by a sergeant.  

2.  AFTER COMPLETION OF THE ABOVE, schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination.  

The examiner must identify all currently diagnosed acquired psychiatric disorders.  For each diagnosed condition, the examiner must opine as to whether it is at least as likely as not such was caused or aggravated my military service, or a service connected disorder.  The role, if any, of service-connected cervical and thoracic spine disorders must be specifically addressed.  The examiner must also comment on the role, if any, of sexual harassment by a drill sergeant (offering to pass the Veteran in training in exchange for sex) in causing or aggravating a diagnosed mental disorder.

For purposes of the examination, the Veteran must be presumed to have been is sound condition at the time of entry into service, as there is no notation of a mental disorder on examination at entry, and insufficient evidence to clearly and unmistakably rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

3.  Schedule the Veteran for a VA spine examination.  The claims file must be reviewed in conjunction with the examination.  

The examiner must describe in detail the current status of the Veteran's service-connected cervical spine disability.  To the extent possible, the examiner must distinguish functional impairments from nonservice-connected fibromyalgia from those due to the cervical strain.  If that is not possible, please state such clearly.

4.  Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference from the RO, on the issues captioned above.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


